Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/10/2022 has been entered.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner’s amendment corrects minor discrepancies that do not affect the claim scope. 

6. A method of treating psoriasis in a patient comprising- 
(1) the the patient having elevated levels of one or more pro-inflammatory cytokines selected from the group consisting of IL-2, IL-15, IL-17, and TNF-α; and
the 

 14. A method of reducing the amount of IL-15 and/or IL-2 in a patient having psoriasis comprising:
(1) the the patient having elevated levels of one or more pro-inflammatory cytokines selected from the group consisting of IL-2 and IL-15: and
 (2) the 


(1) the the patient having elevated levels of one or more pro-inflammatory cytokines selected from the group consisting of IL-17 and TNF-α; and
 (2) the 

28. A method for preventing overproduction of IL-15 and/or IL-2 in a patient having psoriasis comprising: 
(1) the the patient having psoriasis associated with overproduction of one or more pro-inflammatory cytokines selected from the group consisting of IL-2 and IL-15; and 
(2) the 

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: the closest prior art is Sayada et al. Although Sayada et al. teaches a combination of rifamycin antibiotic of formula (I) and an antibiotic, e.g. cefazolin for treating diseases such as atherosclerosis, multiple sclerosis, rheumatoid arthritis, diabetes, Alzheimer’s disease, asthma, cirrhosis, and psoriasis, Sayada et al. does not teach the patient has been identified as having the claimed pro-inflammatory cytokines. Therefore, the claims as amended are nonobvious and novel. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 6, 8-9, 12, 14, 16-17, 19, and 28-32 are allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN P CORNET whose telephone number is (571)270-7669. The examiner can normally be reached Monday-Thursday from 7.00am-5.30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEAN P CORNET/Primary Examiner, Art Unit 1628